  Exhibit 10.1


 
Fifth Modification Agreement
 
This Fifth Modification Agreement (this “Agreement”) is entered into as of June
21, 2019 and made effective as of May 31, 2019, among Dynatronics Corporation, a
Utah corporation (“Dynatronics”), Hausmann Enterprises, LLC, a Utah limited
liability company (“Enterprises”), and Bird & Cronin, LLC, a Utah limited
liability company (“Bird,” and together with Dynatronics and Enterprises,
individually and collectively, jointly and severally, “Borrower”), and Bank of
the West, a California banking corporation (“Lender”).
 
Whereas, Lender has extended credit to Borrower pursuant to a Loan and Security
Agreement dated as of March 31, 2017 among Borrower and Lender (as previously
amended, modified or supplemented, including, without limitation, as modified by
the Modification Agreement dated as of September 28, 2017, as further modified
by the Modification Agreement dated as of February 16, 2018, as further modified
by the Waiver and Modification Agreement dated as of July 13, 2018, and as
further modified by the Modification Agreement dated as of November 9, 2018, the
“Loan Agreement”);
 
Whereas, pursuant to the Loan Agreement and the other Loan Documents, Borrower
granted Lender a first priority security interest in and lien on the Collateral;
 
Whereas, Borrower has requested Lender to modify the Loan Agreement in certain
respects; and
 
Whereas, Lender has agreed to modify the Loan Agreement in certain respects in
accordance with the terms of this Agreement;
 
Now Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Borrower mutually agree as follows:
 
Section 1. Modification Agreement.
 
 Section 1.1. Recitals and Representations Accurate. The above recitals are
hereby made a part of this Agreement and Borrower acknowledges and agrees that
each of the recitals is true and correct. Terms used but not defined in this
Agreement have the meanings given to them in the Loan Agreement.
 
 Section 1.2. Ratification. All of the terms, covenants, provisions,
representations, warranties, and conditions of the Loan Documents, as amended or
modified hereby, are ratified, acknowledged, confirmed, and continued in full
force and effect as if fully restated herein.
 
 Section 1.3. Collateral. Borrower confirms and ratifies its continuing
mortgage, pledge, assignment, and/or grant of security interest in and lien on
the Collateral to and in favor of Lender as set forth in the Loan Documents.
 


-1-

 
 
 Section 1.4. Amendments to Definitions.
 
 (a) Sections 2.1(c) (“Adjusted EBITDA”), 2.1(i) (“Borrowing Base”), and 2.1(rr)
(“Liabilities”) of the Loan Agreement are hereby amended and restated in their
entirety to read as follows:
 
(c) “Adjusted EBITDA” means, as of any date of calculation and for any period,
without duplication, Net Income for such period plus the sum of all amounts
deducted in arriving in such Net Income in respect of (i) Interest Expense, (ii)
taxes, (iii) depreciation and amortization expenses (as reported on the
applicable Person’s cash flow statement), (iv) stock-based compensation
expenses, (v) transaction costs, fees, and expenses incurred in connection with
a Permitted Acquisition (not to exceed for any Permitted Acquisition the lesser
of (x) $1,000,000 and (y) five percent (5%) of the cash consideration paid by
Borrower in such Permitted Acquisition), (vi) one-time severance-related
expenses incurred in connection with the severance of Kelvyn Cullimore as an
officer of the Borrower (not to exceed $1,013,000 in the aggregate), (vii) other
one-time severance-related expenses (not to exceed $500,000 in the aggregate in
any twelve (12) month period), (viii) inventory write-offs incurred in
connection with SKU rationalization (not to exceed $180,000 in the aggregate),
(ix) inventory write-offs incurred in connection with discontinued repair
program (not to exceed $265,000 in the aggregate), (x) one-time expenses related
to the conversion of Dynatronics’ preferred stock into common stock (not to
exceed $300,000 in the aggregate), (xi) one-time expenses related to the
transfer of Borrower’s manufacturing product lines to other locations (not to
exceed $200,000 in the aggregate), minus the sum of all non-cash gains
(including, without limitation, deferred gains attributable to sale/leaseback
transactions) added in arriving at such Net Income. For the first twelve full
months after each Permitted Acquisition, Adjusted EBITDA of the business or
assets acquired in such Permitted Acquisition shall be calculated based on the
actual results of operations attributable to the acquired assets or business for
the most recently completed twelve month period, as shown in the financial
statements reflecting such assets or business prior to such Permitted
Acquisition, including applicable periods or months, and shall be satisfactory
to Lender in its reasonable discretion.
 
(i) “Borrowing Base” means, as determined by Lender from time to time, the
lesser of: (i) the Maximum Amount and (ii) the sum of (A) 80% of the aggregate
amount of Eligible Accounts of Borrower minus Dilution Reserves; plus (B) 15% of
the Value of Eligible Raw Materials and Purchased Components Inventory of
Borrower; plus (C) 48% of the Value of Eligible Finished Goods Inventory of
Borrower; minus (D) amounts secured by Statutory Liens and Reserves other than
Dilution Reserves; provided that, the sum of the amounts at any time included in
foregoing clauses (B) and (C) shall not exceed the amount included in foregoing
clause (A) at such time.
 
 
-2-

 
 
 
(rr) “Liabilities” means (a) all indebtedness for borrowed money or for the
deferred purchase price of property or services, and all obligations under
leases which are or should be, under GAAP, recorded as capital leases, in
respect of which a Person is directly or contingently liable as Borrower,
Guarantor, endorser or otherwise, or in respect of which a Person otherwise
assures a creditor against loss, (b) all obligations for borrowed money or for
the deferred purchase price of property or services secured by (or for which the
holder has an existing right, contingent or otherwise, to be secured by) any
lien upon property (including without limitation accounts receivable and
contract rights) owned by a Person, whether or not such Person has assumed or
become liable for the payment thereof, (c) all other liabilities and obligations
which would be classified in accordance with GAAP as liabilities on a balance
sheet or to which reference should be made in footnotes thereto, and (d) any and
all obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with each and
any of the following bank products and services provided by Lender or any of its
affiliates: (i) credit cards for commercial customers (including, but not
limited to, virtual card numbers, commercial credit cards, purchasing cards, and
other similar single credit devices ), (ii) stored value cards, and (iii)
depository, cash management, and treasury management services (including, but
not limited to, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).
 
 (b) Subsection (d) of Section 2.1 (zz) (“Permitted Acquisition”) of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
 
(d) Borrower has delivered to Lender a Compliance Certificate not less than
sixty (60) days prior to the anticipated closing date of such Acquisition, which
certificate shows that Borrower would have a Consolidated Fixed Charge Coverage
Ratio of not less than 1.10 to 1.00 as of the twelve-month period most recently
ended for which Borrower has delivered financial statements pursuant to Section
5.3(b) but on a Pro Forma Basis after giving effect to such Acquisition.
 
 Section 1.5. Amendment to Financial Covenants. Section 5.15 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
 
 
-3-

 
 
 
5.15 Financial Covenants-Minimum Consolidated Fixed Charge Coverage Ratio. At
any time the Excess Availability Amount is, for five (5) consecutive Business
Days, less than the greater of (i) $1,000,000 and (ii) 10% of the Borrowing Base
(each, a “FCCR Trigger Event”), not permit the Consolidated Fixed Charge
Coverage Ratio on the last day of each month thereafter for the twelve-month
period then ended to be less than 1.10 to 1.00; provided that, at such
subsequent time that the Excess Availability Amount is, for thirty (30)
consecutive calendar days, at least the greater of (i) $1,000,000 and (ii) 10%
of the Borrowing Base, the foregoing requirement for a minimum Consolidated
Fixed Charge Coverage Ratio shall cease to apply until the occurrence of a
subsequent FCCR Trigger Event.
 
 Section 1.6. Amendment to Limitations on Senior Funded Indebtedness. Section
5.16 of the Loan Agreement is hereby amended and restated in its entirety to
read as follows:
 
5.16 Limitations on Senior Funded Indebtedness. Not, after the date hereof,
create, incur or assume, directly or indirectly, any Senior Funded Indebtedness
other than (i) Senior Funded Indebtedness owed or to be owed to Lender, (ii) the
Manufacturing Facility Mortgage, (iii) the Headquarters Lease, and (iv) other
Senior Funded Indebtedness of up to $750,000.00 in the aggregate at any time.
 
 Section 1.7. Amendment to Limits on Capital Expenditures. Section 5.19 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
5.19 Capital Expenditures Not, directly or indirectly, make or commit to make
capital expenditures by lease, purchase, or otherwise, except in the ordinary
and usual course of business for the purpose of replacing machinery, equipment
or other personal property which, as a consequence of wear, duplication or
obsolescence, is no longer used or necessary in Borrower’s or such Subsidiary’s
business, provided, however, that so long has no Event of Default shall have
occurred and be continuing or would occur after giving effect to the following
expenditures, Borrower or such Subsidiary may make capital expenditures in the
ordinary course of business in an amount not to exceed $1,000,000.00 during any
fiscal year, combined for Borrower and each Subsidiary of Borrower.
 
 Section 1.8. Addition of Restricted Payments Covenant. Section 5 of the Loan
Agreement is hereby amended by adding to the end thereof the following Section
5.32:
 
 
-4-

 
 
 
5.32 Restricted Payments. Except as provided below, not (i) make any dividend or
other distribution to any holders of Equity Interests of Dynatronics, (ii)
purchase or redeem any Equity Interests of Dynatronics, or (iii) make any loans
to, or investment in, any affiliate of a Borrower except for Enterprises and
Bird (each a “Restricted Payment”); provided, however, that:
 
(a)
Borrower may make dividend payments with respect to Borrower’s Dynatronics
Corporation Series A 8% Convertible Preferred Stock and Dynatronics Corporation
Series B Convertible Preferred Stock outstanding as of June 30, 2019, in each
case in such amounts calculated and payable pursuant to the terms and conditions
contained in Section 3 of the “Certificate of Designation of the Preferences,
Rights and Limitations of the Series A 8% Convertible Preferred Stock of
Dynatronics Corporation” and in Section 3 of the “Certificate of Designations,
Preferences and Rights of the Series B Convertible Preferred Stock of
Dynatronics Corporation” (The text of Section 3 of each of these documents as
currently in effect is attached to this Agreement as Schedule 5.32); and
 
(b)
Borrower may make repurchases or redemptions of its Equity Interests (x) in
connection with the exercise of stock options or restricted stock awards if such
Equity Interests represent all or a portion of the exercise price thereof or (y)
deemed to occur upon the withholding of a portion of such Equity Interests
issued to directors, officers or employees of the Borrower or any Subsidiary
under any stock option plan or other benefit plan or agreement for directors,
officers and employees of the Borrower and the Subsidiaries to cover withholding
tax obligations of such Persons in respect of such issuance.
 
Except for Restricted Payments under (a) or (b) above, Restricted Payments shall
not be made by Borrower unless (x) not less than sixty (60) days prior to the
anticipated date of such Restricted Payment, Borrower has delivered to Lender a
Compliance Certificate that shows, on a Pro Forma Basis after giving effect to
such Restricted Payment, (i) Borrower has a Consolidated Fixed Charge Coverage
Ratio of not less than 1.10 to 1.00 as of the twelve month period most recently
ended for which Borrower has delivered financial statements pursuant to Section
5.3(b) and (ii) Borrower has an Excess Availability Amount of at least 20% of
the Borrowing Base.
 
 
-5-

 
 
 
 Section 1.9. Addition of Change in Lease Accounting Section. Section 7 of the
Loan Agreement is hereby amended by adding to the end thereof the following
Section 7.27:
 
7.27. Change in Lease Accounting. Notwithstanding anything to the contrary
contained herein, including, without limitation, the definition of Liabilities,
the definition of Senior Funded Indebtedness, the terms of Section 5.16, and the
terms of Section 7.15, all financial covenants, basket amounts and ratios
contained herein or in any other Loan Document, and all exhibits thereto and
certificates delivered in connection therewith, shall be calculated without
giving effect to any changes in GAAP (or the implementation thereof) after June
30, 2019, that would require lease obligations that were treated as operating
leases under GAAP as in effect on June 30, 2019 (including, without limitation,
with respect to leases entered into after such date), to be classified and
accounted for as capital leases or otherwise reflected as liabilities on the
Borrower’s consolidated balance sheet (including, without limitation, as result
of the issuance on February 25, 2016, by the Financial Accounting Standards
Board of a new Accounting Standards Update (ASU), Leases (Topic 842) and
Accounting Standards Codification 842); provided, that, in connection with any
change in GAAP (or the implementation thereof) with respect to the
classification or accounting of lease obligations, the Borrower shall provide to
the Lender a balance sheet with separate line entries for its capital leases and
its operating leases to be included in the financial statements required to be
delivered under this Agreement.
 
 Section 1.10. Amendment to Add New Schedule. The Loan Agreement is hereby
amended by adding to the end thereof the Schedule 5.32 attached hereto.
 
 Section 1.11. Amendment to Form of Compliance Certificate. Schedule 2 to the
form of Compliance Certificate is hereby amended and replaced in its entirety by
the form of Schedule 2 of Compliance Certificate attached hereto.
 
 Section 1.12. Conditions Precedent to Effectiveness. This Agreement shall be
effective as of the date first above written upon the date on which each of the
following conditions are satisfied:
 
 (a) Lender shall have received counterparts executed by each other party
thereto of each of the following, by original or electronic transmission
(promptly followed by originals), each in form and substance satisfactory to
Lender:
 
 (i) this Agreement;
 
 (ii) a Consent and Agreement by Guarantor in the form attached to this
Agreement;
 
 
-6-

 
 
 
 (iii) an Organization, Authorization and Incumbency Certificate in the form
attached to this Agreement; and
 
 (iv) such other documents and certificates as Lender or its counsel may
reasonably request relating to Borrower, Guarantor, the authorization of this
Agreement, and any other legal matters relating to Borrower, Guarantor, the Loan
Agreement, or this Agreement.
 
 (b) All fees and expenses incurred or payable by Lender (including, without
limitation, reasonable fees and expenses of counsel for Lender), arising in
connection with the negotiation, preparation and execution of this Agreement.
 
 Section 1.13. Representations and Warranties. Borrower hereby represents and
warrants to Lender that:
 
 (a) The person(s) executing this Agreement is(are) duly authorized to do so and
to bind Borrower to the terms hereof;
 
 (b) Each of the Loan Documents is a valid and legal binding obligation of
Borrower and/or Guarantor, as applicable, enforceable against Borrower and/or
Guarantor, as applicable, in accordance with its terms, and is not subject to
any defenses, counterclaims, or offsets of any kind;
 
 (c) All financial statements delivered to Lender were true, accurate and
complete, in all material respects, as of the date of delivery to Lender;
 
 (d) Since the date of the Loan Documents there has been no material adverse
change in the condition, financial or otherwise, of Borrower or Guarantor,
except as disclosed to Lender in writing;
 
 (e) There exists no action, suit, proceeding or investigation, at law or in
equity, before any court, board, administrative body or other entity, pending or
threatened, affecting Borrower, Guarantor or any of Borrower’s or Guarantor’s
property, wherein an unfavorable decision, ruling or finding would materially
adversely affect the business operations, property or financial condition of
Borrower or Guarantor; and
 
 (f) There exists no event of default, or other circumstance that with the
passage of time or giving of notice or both will become an event of default,
under any of the Loan Documents.
 
 Section 1.14. Fees, Costs and Expenses. Borrower shall, simultaneously with the
execution of this Agreement, pay to Lender all fees, costs and expenses due and
owing to Lender by Borrower under the Loan Documents.
 
 
-7-

 
 
 
Section 2. Miscellaneous.
 
 Section 2.1. Release of Lender. (a) Borrower hereby confirms that as of the
date hereof it has no claim, set-off, counterclaim, defense, or other cause of
action against Lender including, but not limited to, a defense of usury, any
claim or cause of action at common law, in equity, statutory or otherwise, in
contract or in tort, for fraud, malfeasance, misrepresentation, financial loss,
usury, deceptive trade practice, or any other loss, damage or liability of any
kind, including, without limitation, any claim to exemplary or punitive damages
arising out of any transaction between or among Borrower and Lender. To the
extent that any such set-off, counterclaim, defense, or other cause of action
may exist or might hereafter arise based on facts known or unknown that exist as
of this date (collectively, the “Released Claims”), such Released Claims are
hereby expressly and knowingly waived and released by Borrower. Borrower
acknowledges that this release is part of the consideration to Lender for the
financial and other accommodations granted by Lender in this Agreement.
 
 (b) Borrower also expressly waives and releases all rights conferred upon it by
the provisions of California Civil Code Section 1542, and expressly agrees that
this Agreement shall be given full force and effect according to each of its
express provisions. California Civil Code Section 1542 provides:
 
“A General Release does not extend to claims which the Creditor does not know or
suspect to exist in his or her favor at the time of executing the Release, which
if known by him or her must have materially affected his or her settlement with
the Debtor.”
 
With regard to Section 1542 of the California Civil Code, Borrower hereby
agrees, represents and warrants that it realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to causes of
action, claims, demands, debts, controversies, damages, costs, losses, expenses
and defenses, which are presently unknown, unanticipated, misunderstood and
unsuspected. Borrower further agrees, represents and warrants that this
Agreement has been negotiated and agreed upon in light of that realization and
that it nevertheless hereby waives and releases all rights and benefits which it
may otherwise have against Lender under Section 1542 of the California Civil
Code with regard to the release of such unknown, unanticipated, misunderstood
and unsuspected causes of action, claims, demands, debts, controversies,
damages, costs, losses, expenses and defenses, and all Released Claims.
 
 Section 2.2. Costs and Expenses. Borrower shall pay to Lender on demand any and
all costs and expenses (including, without limitation, reasonable attorneys’
fees and disbursements, court costs, litigation and other expenses) incurred or
paid by Lender in establishing, maintaining, protecting or enforcing any of
Lender’s rights or any of the obligations owing by Borrower to Lender,
including, without limitation, any and all such costs and expenses incurred or
paid by Lender in defending Lender’s security interest in, title or right to,
the Collateral or in collecting or attempting to collect or enforcing or
attempting to enforce payment of the Obligations.
 
 
-8-

 
 
 
 Section 2.3. Indemnification. Borrower shall indemnify, defend and hold Lender
and its directors, officers, employees, agents and attorneys (each an
“Indemnitee”) harmless against any claim brought or threatened against any
Indemnitee by Borrower or any guarantor or endorser of the obligations of
Borrower to Lender, or any other person (as well as from attorneys’ fees and
expenses in connection therewith) on account of Lender’s relationship with
Borrower, or any guarantor or endorser of the obligations of Borrower to Lender
(each of which may be defended, compromised, settled or pursued by Lender with
counsel of Lender’s election, but at the expense of Borrower), except for any
claim arising out of the gross negligence or willful misconduct of Lender. The
within indemnification shall survive payment of the obligations of Borrower to
Lender, and/or any termination, release or discharge executed by Lender in favor
of Borrower.
 
 Section 2.4. Joint and Several. Each Borrower shall be jointly and severally
liable for payment and/or performance of all obligations arising under this
Agreement, and the term “Borrower” shall include each as well as all of them. 
 
Section 2.5. Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.
 
 Section 2.6. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.
 
 Section 2.7. Complete Agreement. This Agreement and the other Loan Documents
constitute the entire agreement and understanding between and among the parties
hereto relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings among the parties hereto
with respect to such subject matter.
 
 Section 2.8. Binding Effect of Agreement. This Agreement shall be binding upon
and inure to the benefit of the respective heirs, executors, administrators,
legal representatives, successors and assigns of the parties hereto, and shall
remain in full force and effect (and Lender shall be entitled to rely thereon)
until released in writing by Lender. Lender may transfer and assign this
Agreement and deliver the Collateral to the assignee, who shall thereupon have
all of the rights of Lender; and Lender shall then be relieved and discharged of
any responsibility or liability with respect to this Agreement and the
Collateral. Except as expressly provided herein or in the other Loan Documents,
nothing, expressed or implied, is intended to confer upon any party, other than
the parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.
 
 
-9-

 
 
 
 Section 2.9. Further Assurances. Borrower will from time to time execute and
deliver to Lender such documents, and take or cause to be taken, all such other
further action, as Lender may request in order to effect and confirm or vest
more securely in Lender all rights contemplated by this Agreement (including,
without limitation, to correct clerical errors) or to vest more fully in or
assure to Lender the security interest in the Collateral or to comply with
applicable statute or law and to facilitate the collection of the Collateral
(including, without limitation, the execution of stock transfer orders and stock
powers, endorsement of promissory notes and instruments and notifications to
obligors on the Collateral). To the extent permitted by applicable law, Borrower
authorizes Lender to file financing statements, continuation statements or
amendments without Borrower’s signature appearing thereon, and any such
financing statements, continuation statements or amendments may be signed by
Lender on behalf of Borrower, if necessary, and may be filed at any time in any
jurisdiction. Lender may at any time and from time to time file financing
statements, continuation statements and amendments thereto which contain any
information required by the Uniform Commercial Code of California as amended
from time to time (the “Code”) for the sufficiency or filing office acceptance
of any financing statement, continuation statement or amendment, including
whether Borrower is an organization, the type of organization and any
organization identification number issued to Borrower. Borrower agrees to
furnish any such information to Lender promptly upon request. In addition,
Borrower shall at any time and from time to time take such steps as Lender may
reasonably request for Lender (i) to obtain an acknowledgment, in form and
substance satisfactory to Lender, of any bailee having possession of any of the
Collateral that the bailee holds such Collateral for Lender, (ii) to obtain
“control” (as defined in the Code) of any Collateral comprised of deposit
accounts, electronic chattel paper, letter of credit rights or investment
property, with any agreements establishing control to be in form and substance
satisfactory to Lender, and (iii) otherwise to insure the continued perfection
and priority of Lender’s security interest in any of the Collateral and the
preservation of its rights therein. Borrower hereby constitutes Lender its
attorney-in-fact to execute, if necessary, and file all filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until this Agreement terminates in accordance with its terms, all
obligations of Borrower to Lender are irrevocably paid in full and the
Collateral is released.
 
 Section 2.10. Amendments and Waivers. This Agreement may be amended and
Borrower may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, if Borrower shall obtain Lender’s prior
written consent to each such amendment, action or omission to act. No delay or
omission on the part of Lender in exercising any right hereunder shall operate
as a waiver of such right or any other right and waiver on any one or more
occasions shall not be construed as a bar to or waiver of any right or remedy of
Lender on any future occasion.
 
 Section 2.11. Terms of Agreement. This Agreement shall continue in force and
effect so long as any obligation of Borrower to Lender shall be outstanding and
is supplementary to each and every other agreement between Borrower and Lender
and shall not be so construed as to limit or otherwise derogate from any of the
rights or remedies of Lender or any of the liabilities, obligations or
undertakings of Borrower under any such agreement, nor shall any contemporaneous
or subsequent agreement between Borrower and Lender be construed to limit or
otherwise derogate from any of the rights or remedies of Lender or any of the
liabilities, obligations or undertakings of Borrower hereunder, unless such
other agreement specifically refers to this Agreement and expressly so provides.
 
 
-10-

 
 
 
 Section 2.12. Notices. Any notices under or pursuant to this Agreement shall be
deemed duly received and effective if delivered in hand to any officer or agent
of Borrower or Lender, or if mailed by registered or certified mail, return
receipt requested, addressed to Borrower or Lender at the address set forth in
the Loan Agreement or as any party may from time to time designate by written
notice to the other party.
 
 Section 2.13. California Law. This Agreement shall be governed by federal law
applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of California without giving effect to the conflicts of laws
principles thereof.
 
 Section 2.14. Reproductions. This Agreement and all documents which have been
or may be hereinafter furnished by Borrower to Lender may be reproduced by
Lender by any photographic, photostatic, microfilm, xerographic or similar
process, and any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business).
 
 Section 2.15. Venue. Borrower irrevocably submits to the nonexclusive
jurisdiction of any Federal or state court sitting in California, over any suit,
action or proceeding arising out of or relating to this Agreement. Borrower
irrevocably waives to the fullest extent it may effectively do so under
applicable law, any objection it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that the same has been brought in an inconvenient forum. Borrower
irrevocably appoints the Secretary of State of the State of California as its
authorized agent to accept and acknowledge on its behalf any and all process
which may be served in any such suit, action or proceeding, consents to such
process being served (i) by mailing a copy thereof by registered or certified
mail, postage prepaid, return receipt requested, to Borrower’s address shown
above or as notified to Lender and (ii) by serving the same upon such agent, and
agrees that such service shall in every respect be deemed effective service upon
Borrower.
 
 Section 2.16. Waiver of Jury Trial. Borrower and Lender acknowledge that the
right to trial by jury is a constitutional right, and that it may be waived
under certain circumstances. To the extent permitted by law each party, after
consulting (or having the opportunity to consult) with counsel of its choice,
waives any right to trial by jury in the event of litigation related to this
Note or any other document, instrument or transaction between the parties.
 
 Section 2.17. Judicial Reference Provision. In the event the above Jury Trial
Waiver is unenforceable, the parties elect to proceed under this Judicial
Reference Provision. With the exception of the items specified below, any
controversy, dispute or claim between the parties relating to this Agreement or
any other document, instrument or transaction between the parties (each, a
“Claim”), will be resolved by a reference proceeding in California pursuant to
Section 638 et seq. of the California Code of Civil Procedure, or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to reference.
Venue for the reference will be the Superior Court in the County where real
property involved in the action, if any, is located, or in a County where venue
is otherwise appropriate under law (the “Court”). The following matters shall
not be subject to reference: (i) nonjudicial foreclosure of any security
interests in real or personal property, (ii) exercise of self-help remedies
(including without limitation set-off), (iii) appointment of a receiver, and
(iv) temporary, provisional or ancillary remedies (including without limitation
writs of attachment, writs of possession, temporary restraining orders or
preliminary injunctions). The exercise of, or opposition to, any of the above
does not waive the right to a reference hereunder.
 
 
-11-

 
 
 
The referee shall be selected by agreement of the parties. If the parties do not
agree, upon request of any party a referee shall be selected by the Presiding
Judge of the Court. The referee shall determine all issues in accordance with
existing case law and statutory law of the State of California, including
without limitation the rules of evidence applicable to proceedings at law. The
referee is empowered to enter equitable and legal relief, and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision, and pursuant to CCP §644 the referee’s decision shall be entered by
the Court as a judgment or order in the same manner as if tried by the Court.
The final judgment or order from any decision or order entered by the referee
shall be fully appealable as provided by law. The parties reserve the right to
findings of fact, conclusions of law, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial if
granted, will be a reference hereunder. After consulting (or having the
opportunity to consult) with counsel of its choice, each party agrees that all
claims resolved under this reference provision will be decided by a referee and
not a jury.
 
[Signature Page Follows]
 
-12-

 
 
Executed as of the date first written above.
 
Borrower:
 
Bird & Cronin, LLC
 
By: Dynatronics Corporation,
 
its Manager
 
By: _______________________________
Name: _____________________________
Title: ______________________________
 
Dynatronics Corporation
 
By: _______________________________
Name: _____________________________
Title: ______________________________
 
Hausmann Enterprises, LLC
 
By: Dynatronics Corporation,
 
its Manager
 
By: _______________________________
Name: _____________________________
Title: ______________________________
 
Accepted:
 
Bank of the West
 
By: _______________________________
Name: _____________________________
Title: ______________________________
 
 

 

[Signature Page to Fifth Modification Agreement]
-13-

 


Schedule 5.32
 
Restricted Payments
 
Excerpt from Certificate of Designation of Preferences, Rights and Limitations
of Series A 8% Convertible Preferred Stock of Dynatronics Corporation
 
Section 3.   

Dividends.
(a) Dividends in Cash or in Kind. Holders shall be entitled to receive, and the
Corporation shall pay, cumulative dividends at the rate per share (as a
percentage of the Stated Value per share) of 8% per annum (subject to increase
pursuant to Section 9(b)), payable quarterly on January 1, April 1, July 1 and
October 1, beginning on the first such date after the Original Issue Date and on
each Conversion Date (with respect only to Preferred Stock being converted)
(each such date, a “Dividend Payment Date”) (if any Dividend Payment Date is not
a Trading Day, the applicable payment shall be due on the next succeeding
Trading Day) in cash, or at the Corporation’s option, subject to Shareholder
Approval, in duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock as set forth in this Section 3(a), or a combination
thereof (the dollar amount to be paid in shares of Common Stock, the “Dividend
Share Amount”). The form of dividend payments to each Holder shall be determined
in the following order of priority: (i) if funds are legally available for the
payment of dividends and the Equity Conditions have not been met during the 20
consecutive Trading Days immediately prior to the applicable Dividend Payment
Date (the “Dividend Notice Period”), in cash only, (ii) if funds are legally
available for the payment of dividends and the Equity Conditions have been met
during the Dividend Notice Period, at the sole election of the Corporation, in
cash or shares of Common Stock (subject to Shareholder Approval), which shall be
valued at the Dividend Conversion Rate, (iii) if funds are not legally available
for the payment of dividends and the Equity Conditions have been met during the
Dividend Notice Period, in shares of Common Stock (subject to Shareholder
Approval), which shall be valued at the Dividend Conversion Rate, (iv) if funds
are not legally available for the payment of dividends and the Equity Condition
relating to an effective Conversion Shares Registration Statement has been
waived by such Holder, as to such Holder only, in unregistered shares of Common
Stock (subject to Shareholder Approval) which shall be valued at the Dividend
Conversion Rate, and (v) if funds are not legally available for the payment of
dividends and the Equity Conditions have not been met during the Dividend Notice
Period, then, at the election of such Holder, such dividends shall accrue to the
next Dividend Payment Date or shall be accreted to, and increase, the
outstanding Stated Value. In addition, as a condition to paying dividends in
shares of Common Stock, as to such Dividend Payment Date, prior to such Dividend
Notice Period (but not more than five (5) Trading Days prior to the commencement
of such Dividend Notice Period), the Corporation shall have delivered to each
Holder’s account with The Depository Trust Company a number of shares of Common
Stock to be applied against such Dividend Share Amount equal to the quotient of
(x) the applicable Dividend Share Amount divided by (y) the Dividend Conversion
Rate, assuming for such purposes that the Dividend Payment Date is the Trading
Day immediately prior to the commencement of the Dividend Notice Period (the
“Dividend Conversion Shares”). The Holders shall have the same rights and
remedies with respect to the delivery of any such shares as if such shares were
being issued pursuant to Section 6.
 
 
 
-14-

 
 
(b) Corporation’s Ability to Pay Dividends in Cash or Kind. On the Closing Date,
the Corporation shall have notified the Holders whether or not it may legally
pay cash dividends as of the Closing Date. The Corporation shall promptly notify
the Holders at any time the Corporation shall become able or unable, as the case
may be, to legally pay cash dividends. If at any time the Corporation has the
right to pay dividends in cash or shares of Common Stock, the Corporation must
provide the Holders with at least 20 Trading Days’ notice of its election to pay
a regularly scheduled dividend in shares of Common Stock (the Corporation may
indicate in such notice that the election contained in such notice shall
continue for later periods until revised by a subsequent notice). If at any time
the Corporation delivers a notice to the Holders of its election to pay the
dividends in shares of Common Stock and such shares are included on a
Registration Statement, the Corporation shall timely file a prospectus
supplement pursuant to Rule 424 disclosing such election. The aggregate number
of shares of Common Stock otherwise issuable to a Holder on a Dividend Payment
Date shall be reduced by the number of shares of Common Stock previously issued
to such Holder in connection with such Dividend Payment Date. If any Dividend
Conversion Shares are issued to a Holder in connection with a Dividend Payment
Date and are not applied against a Dividend Share Amount, then such Holder shall
promptly return such excess shares to the Corporation.
 
(c) Dividend Calculations. Dividends on the Preferred Stock shall be calculated
on the basis of a 360-day year, consisting of twelve 30-calendar day periods,
and shall accrue daily commencing on the Original Issue Date, and shall be
deemed to accrue from such date whether or not earned or declared and whether or
not there are profits, surplus or other funds of the Corporation legally
available for the payment of dividends. Payment of dividends in shares of Common
Stock shall otherwise occur pursuant to Section 6(c)(i) herein and, solely for
purposes of the payment of dividends in shares, the Dividend Payment Date shall
be deemed the Conversion Date. Dividends shall cease to accrue with respect to
(i) any Preferred Stock that would have been converted pursuant to Sections 8(a)
or 8(b) but for the ownership limitations of Section 6(d) and (ii) any Preferred
Stock actually converted, provided that the Corporation actually delivers the
Conversion Shares within the time period required by Section 6(c)(i) herein.
Except as otherwise provided herein, if at any time the Corporation pays
dividends partially in cash and partially in shares, then such payment shall be
distributed ratably among the Holders based upon the number of shares of
Preferred Stock held by each Holder on such Dividend Payment Date.
 
(d) Late Fees. Any dividends, whether paid in cash or shares of Common Stock,
that are not paid within three (3) Trading Days following a Dividend Payment
Date shall continue to accrue and shall entail a late fee, which must be paid in
cash, at the rate of 18% per annum or the lesser rate permitted by applicable
law which shall accrue daily from the Dividend Payment Date through and
including the date of actual payment in full.
 
(e) Other Securities. So long as any Preferred Stock shall remain outstanding,
neither the Corporation nor any Subsidiary thereof shall redeem, purchase or
otherwise acquire directly or indirectly any Junior Securities. So long as any
Preferred Stock shall remain outstanding, neither the Corporation nor any
Subsidiary thereof shall directly or indirectly pay or declare any dividend or
make any distribution upon (other than a dividend or distribution described in
Section 6 or dividends due and paid in the ordinary course on preferred stock of
the Corporation at such times when the Corporation is in compliance with its
payment and other obligations hereunder), nor shall any distribution be made in
respect of, any Junior Securities as long as any dividends due on the Preferred
Stock remain unpaid, nor shall any monies be set aside for or applied to the
purchase or redemption (through a sinking fund or otherwise) of any Junior
Securities or shares pari passu with the Preferred Stock.
 
 
 
 
-15-

 
 
Excerpt from Certificate of Designations, Preferences and Rights of the Series B
Convertible Preferred Stock of Dynatronics Corporation
 
Section 3. Dividends.
(a) Dividends in Cash or in Kind. Holders shall be entitled to receive, and the
Company shall pay, cumulative dividends at the rate per share (as a percentage
of the Stated Value per share) of 8% per annum (subject to increase pursuant to
Section 9(b)), payable quarterly on January 1, April 1, July 1 and October 1,
beginning on the first such date after the Original Issue Date, on each Full
Forced Conversion Date, on each Limited Forced Conversion Date, and on each
Conversion Date (with respect only to shares of Series B Preferred Stock being
converted) (each such date, a "Dividend Payment Date") (if any Dividend Payment
Date is not a Trading Day, the applicable payment shall be due on the next
succeeding Trading Day) in cash, or at the Company's option, following
Shareholder Approval (including, for the avoidance of doubt, any Shareholder
Approval that may be required in connection with (A) Nasdaq Listing Rule 5635 in
connection with issuances of Common Stock equal to or in excess of 20% of the
number of shares of Common Stock outstanding, or voting power equal to in excess
of 20% of the voting power outstanding, or (b) dividend payments to Nasdaq
Insiders to comply with Nasdaq Listing Rule 5635(c)), in duly authorized,
validly issued, fully paid and non-assessable shares of Common Stock as set
forth in this Section 3(a), or a combination thereof (the dollar amount to be
paid in shares of Common Stock, the "Dividend Share Amount"). The form of
dividend payments to each Holder shall be determined in the following order of
priority: (i) if funds are legally available for the payment of dividends and
the Equity Conditions have not been met during the 20 consecutive Trading Days
immediately prior to the applicable Dividend Payment Date (the "Dividend Notice
Period"), in cash only, (ii) if funds are legally available for the payment of
dividends and the Equity Conditions have been met during the Dividend Notice
Period, at the sole election of the Company, in cash or shares of Common Stock
(following Shareholder Approval), which shall be valued at the Dividend
Conversion Rate, (iii) if funds are not legally available for the payment of
dividends and the Equity Conditions have been met during the Dividend Notice
Period, in shares of Common Stock (following Shareholder Approval), which shall
be valued at the Dividend Conversion Rate, (iv) if funds are not legally
available for the payment of dividends and the Equity Condition relating to an
effective Conversion Shares Registration Statement has been waived by such
Holder, as to such Holder only, in unregistered shares of Common Stock
(following Shareholder Approval) which shall be valued at the Dividend
Conversion Rate, and (v) if funds are not legally available for the payment of
dividends and the Equity Conditions have not been met during the Dividend Notice
Period, then, at the election of such Holder, such dividends shall accrue to the
next Dividend Payment Date or shall be accreted to, and increase, the
outstanding Stated Value. In addition, as a condition to paying dividends in
shares of Common Stock, as to such Dividend Payment Date, prior to such Dividend
Notice Period (but not more than five (5) Trading Days prior to the commencement
of such Dividend Notice Period), the Company shall have delivered to each
Holder's account with The Depository Trust Company a number of shares of Common
Stock to be applied against such Dividend Share Amount equal to the quotient of
(x) the applicable Dividend Share Amount divided by (y) the Dividend Conversion
Rate, assuming for such purposes that the Dividend Payment Date is the Trading
Day immediately prior to the commencement of the Dividend Notice Period (the
"Dividend Conversion Shares"). The Holders shall have the same rights and
remedies with respect to the delivery of any such shares as if such shares were
being issued pursuant to Section 6.
 
 
 
-16-

 
 
(b) Company's Ability to Pay Dividends in Cash or Kind. On the Closing Date, the
Company shall have notified the Holders whether or not it may legally pay cash
dividends as of the Closing Date. The Company shall promptly notify the Holders
at any time the Company shall become able or unable, as the case may be, to
legally pay cash dividends. If at any time the Company has the right to pay
dividends in cash or shares of Common Stock, the Company must provide the
Holders with at least 20 Trading Days' notice of its election to pay a regularly
scheduled dividend in shares of Common Stock (the Company may indicate in such
notice that the election contained in such notice shall continue for later
periods until revised by a subsequent notice). If at any time the Company
delivers a notice to the Holders of its election to pay the dividends in shares
of Common Stock and such shares are included on a registration statement, the
Company shall timely file a prospectus supplement pursuant to Rule 424
disclosing such election. The aggregate number of shares of Common Stock
otherwise issuable to a Holder on a Dividend Payment Date shall be reduced by
the number of shares of Common Stock previously issued to such Holder in
connection with such Dividend Payment Date. If any Dividend Conversion Shares
are issued to a Holder in connection with a Dividend Payment Date and are not
applied against a Dividend Share Amount, then such Holder shall promptly return
such excess shares to the Company.
 
(c) Dividend Calculations. Dividends on the Series B Preferred Stock shall be
calculated on the basis of a 360-day year, consisting of twelve 30-calendar day
periods, and shall accrue daily commencing on the Original Issue Date, and shall
be deemed to accrue from such date whether or not earned or declared and whether
or not there are profits, surplus or other funds of the Company legally
available for the payment of dividends. Payment of dividends in shares of Common
Stock shall otherwise occur pursuant to Section 6(c)(i) herein and, solely for
purposes of the payment of dividends in shares, the Dividend Payment Date shall
be deemed the Conversion Date. Dividends shall cease to accrue with respect to
(i) any shares of Series B Preferred Stock that would have been converted
pursuant to Sections 8(a) or 8(b) but for the ownership limitations of Section
6(d), and (ii) any shares of Series B Preferred Stock actually converted,
provided that the Company actually delivers the Conversion Shares within the
time period required by Section 6(c)(i) herein. Except as otherwise provided
herein, if at any time the Company pays dividends partially in cash and
partially in shares, then such payment shall be distributed ratably among the
Holders based upon the number of shares of Series B Preferred Stock held by each
Holder on such Dividend Payment Date.
 
(d) Late Fees. Any dividends, whether paid in cash or shares of Common Stock,
that are not paid within five (5) Trading Days following a Dividend Payment Date
shall continue to accrue and shall entail a late fee, which must be paid in
cash, at the rate of 18% per annum or the lesser rate permitted by applicable
law which shall accrue daily from the Dividend Payment Date through and
including the date of actual payment in full.
 
(e) Other Securities. So long as any shares of Series B Preferred Stock shall
remain outstanding, neither the Company nor any Subsidiary thereof shall redeem,
purchase or otherwise acquire directly or indirectly any Junior Securities. So
long as any shares of Series B Preferred Stock shall remain outstanding, neither
the Company nor any Subsidiary thereof shall directly or indirectly pay or
declare any dividend or make any distribution upon (other than a dividend or
distribution described in Section 6 or dividends due and paid in the ordinary
course on any other series of preferred stock of the Company at such times when
the Company is in compliance with its payment and other obligations hereunder),
nor shall any distribution be made in respect of, any Junior Securities as long
as any dividends due on the Series B Preferred Stock remain unpaid, nor shall
any monies be set aside for or applied to the purchase or redemption (through a
sinking fund or otherwise) of any Junior Securities or shares pari passu with
the Series B Preferred Stock.
 
 
 
-17-

 
 
Schedule 2 to Compliance Certificate
1.
Adjusted EBITDA:
 
 
Net Income:
$_____________
 
Plus:
 
 
(i) Interest Expense:
$_____________
 
(ii) taxes:
$_____________
 
(iii) depreciation and amortization expense1:
$_____________
 
(iv) stock-based compensation expenses:
$_____________
 
(v) transaction costs, fees and expenses of any Permitted Acquisition (not to
exceed for any Permitted Acquisition the lesser of (x) five (5)% of cash
consideration paid by Borrower in such Permitted Acquisition and
(y) $1,000,000):
$_____________
 
(vi) one-time severance-related costs related to Kelvyn Cullimore (not to exceed
$1,013,000 in the aggregate):
$_____________
 
(vii) one-time severance-related costs (not to exceed $500,000 in the aggregate
in any twelve month period):
$_____________
 
(viii) inventory write-offs incurred in connection with SKU rationalization (not
to exceed $180,000 in the aggregate):
$_____________
 
(ix) inventory write-offs incurred in connection with discontinued repair
program (not to exceed $265,000 in the aggregate):
$_____________
 
(x) one-time expenses related to the conversion of Dynatronics’ preferred stock
into common stock (not to exceed $300,000 in the aggregate):
$_____________

 
1 As reported on the applicable Person’s cash flow statement.
 
-18-

 
 
 
 
(xi) one-time expenses related to the the transfer of Borrower’s manufacturing
product lines to other locations (not to exceed $200,000 in the aggregate):
$_____________
 
(xii) for the first twelve full months after each Permitted Acquisition,
Adjusted EBITDA of the business or assets acquired in such Permitted Acquisition
calculated based on the actual results of operations attributable to the
acquired assets or business including applicable periods or months for the most
recently completed twelve month period, as shown in the financial statements
reflecting such assets or business prior to such Permitted Acquisition:
$_____________
 
Minus non-cash gains (including, without limitation, deferred gains attributable
to sale/leaseback transactions):
$_____________
1.
Adjusted EBITDA
$_____________

 
              2.
Consolidated Fixed Charge Coverage Ratio for the applicable trailing twelve
month period (at least 1.10 to 1.00)
 
A.
Adjusted EBITDA (1. above):
$_____________
B.
Taxes paid in cash:
$_____________
C.
Unfinanced Capital Expenditures:
$_____________
D.
Dividends paid in cash:
$_____________
E.
Amounts paid to repurchase Equity Interests:
$_____________
F.
2.A minus 2.B minus 2.C minus 2.D minus 2.E:
$_____________
G.
Current Portion of Long Term Debt:
$_____________
H.
Interest Expense:
$_____________
I.
2.G plus 2.H:
$_____________
J.
Ratio of 2.F to 2.I:
___:___

 
 
 
-19-

 
 
Consent and Agreement by Guarantor
 
The undersigned acknowledges receipt of a copy of the Fifth Modification
Agreement dated on or about the date hereof (the “Modification Agreement”) among
Dynatronics Corporation, a Utah corporation, Hausmann Enterprises, LLC, a Utah
limited liability company, and Bird & Cronin, LLC, a Utah limited liability
company (individually and collectively, “Borrower”), and Bank of the West
(“Lender”), reaffirms its Unlimited Guaranty and its Security Agreement,
acknowledges that the execution, delivery, and performance of the Modification
Agreement shall have no effect on such Unlimited Guaranty, such Security
Agreement or any other Loan Document (as such term is defined in the Loan and
Security Agreement dated as of March 31, 2017 among Borrower and Lender, as
amended, modified, and supplemented from time to time) to which it is a party,
each of which remains the legal, valid and binding obligation of the
undersigned, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
 
Executed and dated as of June _, 2019.
 
 
Dynatronics Distribution Company, LLC
 
By: Dynatronics Corporation,
its Manager
 
By: _______________________________
Name: _____________________________
Title: ______________________________
 


 
 
 
 
 
-20-

 
Organizational and Authorization Certificate
 
On behalf of Dynatronics Corporation, a Utah corporation (“Corporation”),
Hausmann Enterprises, LLC, a Utah limited liability company, Dynatronics
Distribution Company, LLC, a Utah limited liability company, and Bird & Cronin,
LLC, a Utah limited liability company (individually and collectively,
“Borrower”), the undersigned certifies to Bank of the West (“Lender”) that:
 
 (a) except for any amendments attached hereto, the articles of incorporation,
by laws, articles of organization, operating agreement, and other organizational
documents of Borrower previously delivered to Lender remain in full force and
effect without amendment or modification;
 
 (b) Borrower remains in good standing in all states where so required by the
Loan and Security Agreement dated as of March 31, 2017 among Borrower and Lender
(as amended, modified, and supplemented, the “Loan Agreement”; terms used but
not defined herein having the meanings given therein);
 
 (c) together with any resolutions delivered to Lender as of the date hereof,
the resolutions and other authorizing documents of Borrower delivered to Lender
and any amendment thereto remain effective to authorize the amendments of the
Loan Agreement as described in the Fifth Modification Agreement dated on or
about the date hereof among Borrower and Lender (the “Modification Agreement”),
and the related Loan Documents;
 
 (d) none of such organization documents or other authorizing documents of
Borrower delivered in connection with the Loan Agreement and any amendment
thereto has been repealed, revoked, rescinded or amended in any respect (except
as clearly indicated in the attached documents), and each remains in full force
and effect as of the date hereof;
 
 (e) he/she is authorized on behalf of Borrower to deliver this Organizational
and Authorization Certificate on behalf of Borrower;
 
 (f) Lender may conclusively rely on this Certificate unless and until
superseding documents shall be delivered to Lender;
 
 (g) the Corporation is the sole manager of Hausmann Enterprises, LLC, a Utah
limited liability company, Dynatronics Distribution Company, LLC, a Utah limited
liability company, and Bird & Cronin, LLC, a Utah limited liability company; and
 
 
-21-

 
 
 
 (h) Any of the following:
 
 
Name
Title
Signature
1.
David Wirthlin
Chief Financial Officer and Secretary
 
2.
Christopher von Jako
Chief Executive Officer
 

 
acting individually or in combination as may be set forth above (the “Authorized
Signer(s)”), have full power and authority to, and are hereby authorized, on
behalf of the Corporation, to execute and deliver to the Lender, and the Lender
is requested to accept, the Modification in such form as may be agreed upon by
the Authorized Signer(s) and the Lender, and that the signature opposite each
officer’s name is his true signature.
 
In Witness Whereof, I have signed this Organizational and Authorization
Certificate as of June__, 2019.
 
 
By: _______________________________
Name: _____________________________
Title: ______________________________
 


 
 
The undersigned Chief Executive Officer of the Corporation hereby certifies that
David Wirthlin holds the positions of Chief Financial Officer and Secretary of
the Corporation and that his foregoing signature is true and genuine.
 
 
By: _______________________________
Name: _____________________________
Title: ______________________________
 


-22-
